



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Horton,
    2014 ONCA 616

DATE: 20140902

DOCKET: C56728

Watt, Tulloch and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

George Horton

Appellant

Peter Copeland, for the appellant

Amy Alyea, for the respondent

Heard and released orally: August 25, 2014

On appeal from the conviction entered on May 15, 2012 and
    the sentence imposed on September 28, 2012 by Justice Beverly Brown of the Ontario
    Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of assaulting a peace officer and of
    intimidating a justice system participant arising out of his participation in a
    street demonstration during the G20 summit in Toronto in late June of 2010.
He was found not guilty of obstructing a peace officer in the execution of his
    duties arising out of the same events.

[2]

The conduct that underpins the prosecution may be described briefly.

[3]

The appellant approached a marked police cruiser stopped on a downtown
    street. The car was occupied by a police officer in uniform, wearing a bright
    yellow jacket with reflective markings, the word Police on the front and back,
    and police patches on each sleeve. It was mid-afternoon. The officer was seated
    in the drivers seat.

[4]

The appellant approached the vehicle from the curb directly opposite the
    drivers door. The window in the drivers door was closed, the rear seat window
    on the same side broken out. The appellant squared himself to the door and
    landed two direct kicks with his booted right foot on the upper portion of the
    door panel, and lower-to-mid portion of the drivers side window. The window
    did not break.

[5]

The appellant testified at trial. He maintained that he did not know
    that anyone was inside the vehicle. He intended to kick the door. He said he
    was disgruntled because of what he perceived to be abusive police treatment of
    some demonstrators, and so it was that he kicked the cruiser.

[6]

In this court the appellant says that both convictions are flawed
    because the trial judge failed to address important features of the evidence
    that were relevant to the appellants knowledge that the marked police cruiser
    he twice kicked in broad daylight was occupied by a police officer. According
    to the appellant, the trial judges failure to advert to this evidence reflects
    a misapprehension of the evidence or an insufficiency of reasons.

[7]

We do not agree.

[8]

We begin with the obvious. A trial judge need not detail his or her
    findings on each piece of evidence or on every controverted fact, so long as
    the findings linking the evidence to the verdict can be logically discerned:
R.
    v. R.E.M.
, 2008 SCC 51, at para. 20. In cases that turn largely on
    credibility, as the appellants claim of lack of knowledge did here, determinations
    of credibility by trial judges attract a high degree of deference. We consider
    the sufficiency of her reasons in light of that deference. The prevailing
    jurisprudence teaches that rarely will deficiencies alleged in a trial judges
    credibility analysis as expressed in the reasons for judgment merit our
    intervention:
R. v. Dinardo
, 2008 SCC 24, at para. 26.

[9]

From the very outset of trial proceedings, the trial judge was keenly
    aware of the appellants denial of knowledge that the police car was occupied
    and the implications of that claim on the Crowns proof of the essential
    elements of each offence with which the appellant was charged. She acknowledged
    in her reasons that the officer leaned to his right in the drivers seat, but
    was unable to lean too far in that direction because of the position occupied
    by a computer terminal inside the police vehicle.

[10]

The
    trial judge found, as she was entitled to do, that the appellant had a clear
    and unobstructed view of the police vehicle, and the window of the drivers
    door, when he delivered his two kicks after steadying himself on the curb. The
    video itself, even on a casual viewing, reduces to sheer fantasy any suggestion
    that the appellant could not or did not see a person in the drivers seat
    wearing a bright yellow jacket with police markings on it.

[11]

Nor
    are we persuaded that the trial judge erred in concluding that the essential
    elements of the offences of assaulting a peace officer and intimidating a
    justice system participant were established by the evidence.

[12]

The
    trial judge found, and the evidence supporting her finding of assault under s.
    265 (1)(b) of the
Criminal Code
. By kicking the window of the cruiser,
    the appellant attempted to apply force to Staff Sergeant Queen either directly,
    or by causing the glass to shatter and strike the officer. Further, in the
    circumstances, with the windshield already damaged and the rear drivers side
    window broken out, it was open to the trial judge to conclude that Staff
    Sergeant Queen reasonably believed the appellant had the ability at that time
    to carry out his purpose.

[13]

The
    appellant advances several arguments in connection with his conviction for
    intimidation of a justice system participant under s. 423.1 of the
Criminal
    Code
. He faults the trial judge for her failure to refer to the
    legislative history of s. 423.1 to conclude that state of fear requires
    something more than a transitory state and to hold that duties relates to the
    administration of criminal justice.

[14]

The
    trial judge was under no obligation to refer to the legislative history of s.
    423.1. Her task was to give such fair, large and liberal construction and
    interpretation to the section as best ensured the attainment of its objects.
    Whatever may be the outer boundaries of s. 423.1(1), which we find it
    unnecessary to determine, we are satisfied that the appellants conduct fell
    four-square within the prohibition.

[15]

The
    police officer who occupied the drivers seat of the marked police vehicle was
    a peace officer engaged in the exercise of his duties, monitoring the
    activities of an unruly crowd of protesters engaged in damaging property in the
    downtown area of Canadas largest city. On any reasonable assessment, the
    evidence could support an inference that the violent kicks aimed at the
    drivers door and window of the cruiser were intended to cause and did cause
    more than a momentary state of fear in the officer to impede him in the
    performance of his duties. For only the second time in his lengthy police
    career, the officer made a 10-33 call. And that was enough to establish the
    appellants guilt under s. 423.1(1) of the
Criminal Code
.

[16]

The
    appellant seeks a stay of his conviction for assaulting a peace officer on the
    basis that to permit it to stand would violate the rule against multiple
    convictions for the same delict.

[17]

The
    rule against multiple convictions requires a sufficient factual and legal nexus
    between the two offences. The factual nexus exists here since both convictions
    are grounded on the same conduct. But the legal nexus between the two offences
    in our view is lacking. The offence of s. 423.1 contains additional fault
    elements, the ulterior intent to provoke a state of fear in the justice system
    participant, that is absent from the offence of assaulting a peace officer in
    the execution of his duties. The rule against multiple convictions is not
    applicable in these circumstances. This ground of appeal fails.

[18]

It
    is common ground that the sentence imposed on the conviction for assaulting a
    peace officer is illegal. It exceeds the maximum sentence that may be imposed
    when the offence is prosecuted by summary conviction. The sentence for that
    conviction should be reduced to a term of six months to be served concurrently
    with the sentence for the s. 423.1 offence.

[19]

For
    these reasons, the appeals from conviction are dismissed. Leave to appeal
    sentence is granted. The appeal against sentence on the assault peace officer
    conviction is allowed and the sentence reduced to imprisonment for six months
    to be served concurrently with the sentence imposed on the conviction for
    intimidating a justice system participant.

David Watt
    J.A.

M.
    Tulloch J.A.

M.L.
    Benotto J.A.


